DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 12/10/21, are acknowledged and accepted.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Inventions I(a) and I(b), as set forth in the Office action mailed on 6/15/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Inventions I(a), I(b) is withdrawn.  Claims 6-10, directed to Invention I(b) are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  It is noted that claims 11-19, directed to Invention II were cancelled in the amendment to the claims dated 12/10/21.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Allowable Subject Matter
Claims 1, 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses a holographic reconstruction apparatus comprising: a light source, a collimator, a first beam splitter, an object light objective lens, a reference light objective lens, an optic mirror, a recording medium and a processor, the prior art fails to teach or reasonably suggest, that the processor is further configured to extract the reference light information by: performing 2D Fourier transform on the obtained object hologram, and extracting, by using an automatic real image spot-position extraction algorithm, only a real image spot- position from a frequency spectrum that is obtained via the 2D Fourier transform and comprises spectrum information including the real image spot-position of the object hologram, spectrum information including imaginary image spot-position, and spectrum information including direct current (DC) information; and extracting the reference light information of the obtained object hologram by using the extracted real image spot-position, in combination with the other limitations of claim 1.
Claims 4-10 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872